Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14 & 16-18, drawn to a sulphate free cleansing composition comprising "(i) from 3 wt % to 13 wt %, by weight of the total composition at 100 % activity, of an alpha olefin sulfonate anionic surfactant of general formula (I)…(ii) from 1 to 6%, by weight of an amphoteric or zwitterionic surfactant, selected from an alkyl betaine of general formula (II)…alkyl hydroxy sultaine of general formula (III)…aminopropyl hydroxy sultaine of general formula (IV)…an alkyl amphoacetate of general formula (V)… (iii) from 0.05 wt % to 0.5 wt % of a cationic polymer; (iv) an inorganic electrolyte; and (v) water; in which the weight ratio of (i) to (ii) ranges from 1:1 to 6:1 and the pH of the composition is from 3 to 6.5".
Group II, claim(s) 15, drawn to a method of treating hair, scalp or skin comprising the step of applying to the hair, scalp or skin a composition as defined by claim 1. 

The species are as follows: 
Component (ii)- elect an amphoteric surfactant or zwitterionic surfactant or a mixture thereof from the chemical formula (II)-(V) with all moieties defined from the specification, examples, and claims [e.g. mixture of lauryl hydroxy sultaine (formula III) and lauryl betaine (formula II)];
Component (iii)- elect a cationic polymer from the specification, examples, and claims (e.g. PEG 45M);
Inorganic electrolyte- elect an inorganic electrolyte from the specification, examples, and claims (e.g. sodium chloride)
Elect whether the composition is free from silicone or is silicone present (e.g. silicones are present);
Elect whether the composition is free from thickening polymers and secondary surfactants not defined in component (ii)
-and-
6)  Isotropic surfactant phase-present or absent?  The election should be consistent with that elected for election 5 (i.e. secondary surfactants not defined in component (ii)).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 1 & 15.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Groups I & II lack unity of invention because even though the inventions of these groups require the technical feature of “a sulphate free cleansing composition compromising…”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mohring (US 5,811,087; X-reference on search report). Mohring in the Examples and claims teaches aqueous shampoos comprising water, 0.4-0.8% polyquaternium-6 (i.e. cationic polymer) and sodium cations (i.e. electrolyte). Mohring teaches the composition comprises 1-25 wt.% of sulfonate surfactants and exemplifies C14-C16 olefin sulphonate (R= C11 to C13; col. 1, ll. 50-end; Examples).   Mohring teaches the composition comprises 0.1 to 10% of surface active betaines including a C12 betaine of general formula II (col. 1, ll. 15-35; Col. 2-3). This yields a ratio of 0.1:1 to 250:1. The composition necessarily has a pH between 4.5 and 5.0 because the composition is a shampoo for application to the hair and scalp and this is the pH range of hair.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/            Examiner, Art Unit 1619      

/NICOLE P BABSON/            Primary Examiner, Art Unit 1619